Order, entered on October 13, 1961, denying motion to dismiss for lack of prosecution, unanimously reversed, on the law and the facts and as a matter of discretion, with $20 costs and disbursements to appellants, and the motions granted, with $10 costs. The action was at issue for 27 months and no steps were taken to place it on the calendar. Plaintiffs attempt to excuse this inordinate delay by a claim that they were awaiting a decision in the Court of Appeals. The decision referred to was in an unrelated case. Such a contention, even though credited, provides no excuse. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.